Name: Commission Implementing Decision (EU) 2016/382 of 15 March 2016 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of wire stripping machine (notified under document C(2016) 1520) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  Europe;  technology and technical regulations;  consumption;  marketing
 Date Published: 2016-03-17

 17.3.2016 EN Official Journal of the European Union L 72/57 COMMISSION IMPLEMENTING DECISION (EU) 2016/382 of 15 March 2016 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of wire stripping machine (notified under document C(2016) 1520) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, Germany informed the Commission of a measure to prohibit the placing on the market of a wire stripping machine of type QJ-001 manufactured by Taizhou City Luqiao Qi Jin Wire Peeling Machine Manufacturing China and distributed by Fringo GmbH&Co.KG, KurfÃ ¼rstendamm 96, 10709 Berlin. (2) The reason for taking the measure was the non-conformity of the wire stripping machine with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC. (3) Section 1.2.4.3 (Emergency stopf) of Annex I to Directive 2006/42/EC requires that machinery must be fitted with one or more emergency stop devices to enable actual or impending danger to be averted. The following exceptions apply: (a) machinery in which an emergency stop device would not lessen the risk, either because it would not reduce the stopping time or because it would not enable the special measures required to deal with the risk to be taken, (b) portable hand-held and/or hand-guided machinery. The wire stripping machine, even not subject to exception, was not equipped with the emergency stop switch. (4) Section 1.3.7 (Risk related to moving parts) of Annex I to Directive 2006/42/EC requires that the moving parts of machinery must be designed and constructed in such a way as to prevent risks of contact which could lead to accident or must, where risks persist, be fitted with guards or protective devices. The wire stripping machine presented the following shortcomings:  risk from moving parts due to lack of protective devices; in this instance, an exposed V-belt,  insufficient distance from the danger zone; in this instance, hands may be inserted in the area of the cable conduits to the rollers when not observing safety distances. (5) Section 1.7.1 (Information and warning on the machinery) of Annex I to Directive 2006/42/EC requires that any written or verbal information and warnings must be expressed in an official Community language or languages, which may be determined in accordance with the Treaty by the Member State in which machinery is placed on the market and/or put into service and may be accompanied, on request, by versions in any other official Community language or languages understood by the operators. In case of the wire stripping machine the warning notices in the manual was provided in English only. (6) Section 1.7.4.2 (Contents of the instructions) of Annex I to Directive 2006/42/EC specifies information that each instruction manual must contain. The operating manual of the wire stripping machine did not contain information about the residual risks that remain despite the inherent safe design measures, safeguarding and complementary protective measures adopted, information about sound power emissions as required by section 1.7.4.2(l). The drawings, diagrams, descriptions and explanations necessary for the use, maintenance and repair of the machine and for checking its correct functioning were largely missing or unclear as required by section 1.7.4.2(e). (7) The Commission invited Fringo GmbH&Co.KG and Taizhou City Luqiao Qi Jin Wire Peeling Machine Manufacturing to present their observations on the measure taken by Germany. No reply was received. (8) Examination of the evidence provided by the German authorities confirms that the wire stripping machine of type QJ-001, manufactured by Taizhou City Luqiao Qi Jin Wire Peeling Machine Manufacturing China and distributed by Fringo GmbH&Co.KG Germany, fails to comply with the essential health and safety requirements referred to in Article 5(1)(a) of Directive 2006/42/EC and that the non-conformity gives rise to serious risks of injury to users. It is therefore appropriate to consider the measure taken by Germany as justified. HAS ADOPTED THIS DECISION: Article 1 The measure taken by Germany to prohibit the placing on the market of a wire stripping machine of type QJ-001 manufactured by Taizhou City Luqiao Qi Jin Wire Peeling Machine Manufacturing China and distributed by Fringo GmbH&Co.KG, KurfÃ ¼rstendamm 96, 10709 Berlin, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 March 2016. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.